Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/877,147, filed on 05/18/2020. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

3.	Claims 10 and 13-20 are objected to because of the following informalities: typographical errors. 

Claim 10 recites “The computer-implemented method of Claim 1…”, while claims 2-9 recite “The computer-implemented method of claim 1”. Claim 10 should recite “The computer-implemented method of claim 1…”. Appropriate correction is required. 

Claims 13-20 each recite “The system of Claim 11…”, while claim 12 recites “The system of claim 11”. Claims 13-20 should each recite “The system of claim 11…” Appropriate correction is required.

Claim Rejections - 35 USC § 112



4.	The following is a quotation of 35 U.S.C. 112(b): 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 2, 5-6, 12, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.	Claims 2, 5, 12, and 15 each recite the phrase “the notification,” which lacks antecedent basis and therefore renders the claims indefinite. Appropriate correction is required.

7.	Claims 5 and 15 each recite the phrase “the determination,” which lacks antecedent basis and therefore renders the claims indefinite. Appropriate correction is required.

8.	Claims 6 and 16 each recite the phrases “the set of attributes” and “the respective value” which lack antecedent basis and therefore render the claims indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10), and system (claims 11-20) are directed to at least one potentially eligible category of subject matter (i.e., process, and machine, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for notifying users if career opportunities (see paragraph [0051] of the Specification: “Notification system generates a notification about a job posting. Once data about a job posting reach notification system, a notification or alert may be generated through a communication channel that a user has specified.”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- in response to receiving a job posting, initiating a near real-time notification generation process by: identifying, in the job posting, a first set of attribute values that corresponds to a first set of attributes (The “identifying” step can be accomplished mentally 
- for each saved search of a plurality of saved searches: determining whether the job posting satisfies a first set of search criteria of said each saved search (The “determining” step can be accomplished mentally such as by human evaluation or judgment); 
- wherein determining whether the job posting satisfies the first set of search criteria of said each saved search comprises determining whether the first set of attribute values matches the first set of search criteria of said each saved search (The “determining” step can be accomplished mentally such as via a human comparing and evaluating the first set of attribute values); 
- adding said each saved search to a first subset of saved searches if the job posting satisfies the first set of search criteria (The “adding” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and is also directly tied to the human user interaction data received in the preceding steps); 
- for each saved search of the first subset of saved searches: identifying, in the job posting, a second set of attribute values that corresponds to a second set of attributes that is different than the first set of attributes  (The “identifying” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and describes managing human activity or interaction since the identifying is an evaluation of job posting attributes values to notify a user of a job opportunity); 
- determining whether the job posting satisfies a second set of search criteria of said each saved search; wherein determining whether the job posting satisfies the second set of search criteria of said each saved search comprises determining whether the second set of attribute values matches the second set of search criteria of said each saved search 
- adding said each saved search to a second subset of saved searches if the job posting satisfies the second set of search criteria (The “adding” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and is also directly tied to the human user interaction data received in the preceding steps); 
- for each saved search of the second subset of saved searches: automatically generating a near real-time notification associated with the job posting (This step covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “generating” is tied directly to the user activities described in the preceding steps, and may also be taken as a rule/instruction for a human to perform); 
- sending, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting (The “sending” step describes managing personal behavior or relationships or interactions (e.g., following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”  Even if the “sending” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d)).
Considered together, these steps set forth an abstract idea of providing job posting notifications to a user, which falls under the under the “Certain methods of organizing human activity” grouping, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Independent claim 11 recites similar limitations as those 
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a computing device (claim 1); a database (claims 6 and 16); a computing device (claims 3, 5, 10, 13, 15, and 20); one or more processors; one or more non-transitory computer-readable storage media storing sequences of instructions; and a computing device (claim 11). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). The step to send, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting, although part of the abstract idea itself, also encompasses insignificant extra-solution activity, which is not indicative of a practical application. See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a computing device (claim 1); a database (claims 6 and 16); a computing device (claims 3, 5, 10, 13, 15, and 20); one or more processors; one or more non-transitory computer-readable storage media storing sequences of instructions; and a computing device (claim 11). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [0017]: e.g., “Examples of user devices 110-114 include  desktop computers, laptop computers, tablet computers, wearable devices, video game consoles, and smartphones. Also, although only a single network 116 is depicted and described, user devices 110-114 may be communicatively connected to server system 130 through different computer networks.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). Even if the step for sending is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 and 12-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 3/13 recite “further comprising: for a particular saved search of the second subset of saved searches: determining whether data about the job posting has already been sent to a computing device of a particular user associated with the particular saved search; removing the particular saved search from the second subset of saved searches in response to determining that the data about the job posting has already been sent to the computing device of the particular user”, claims 4/14 further comprising: for a first saved search of the second subset of saved searches: determining a first type of communication channel specified by a first user associated with the first saved search; sending a first notification about the job posting through the first type of communication channel; for a second saved search of the second subset of saved searches: determining a second type of communication channel specified by a second user associated with the second saved search, wherein the second type is different than the first type; sending a second notification about the job posting through the second type of communication channel”, claims 5/15 recite “further comprising: for each saved search of the second subset of saved searches: determining a frequency setting specified by a user associated with said each saved search; sending the notification to the computing device is based on the determination that the frequency setting is set to instant”, claims 6/16 recite “further comprising: receiving the job posting comprising a plurality of attribute values; ingesting the job posting by: identifying an attribute value of an attribute in the set of attributes; determining a standardized identifier for the attribute value; storing the job posting with the standardized identifier for the respective value in a database”; claims 7/17 recite “further comprising: receiving a search query from a first user, the search query including a set of attributes; identifying a corresponding value associated with each of the set of attributes; determining a standardized identifier for the corresponding value; associating the standardized identifier with a user identification associated with the first user; storing the user identifier and the standardized identifier as a first saved search,” however these limitations cover organizing human activity since they flow directly from the job posting queries involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also recite steps that can be accomplished mentally such as by human evaluation or judgment.  Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 8-10 and 18-20 have been evaluated as further comprising: for a particular saved search of the second subset of saved searches: calculating a relevance score based on similarity between (1) one or more attributes of a user associated with the particular saved search and (2) one or more attributes of the job posting; determining whether the relevance score is above a threshold score; automatically sending the notification associated with the particular saved search only if the relevance score is above the threshold score,” the operations described in claims 2/12 describe activities that can be accomplished via mathematical calculations, relationships, or equations, and therefore even if they were not deemed as part of the same abstract idea set forth in the independent claims, these claims fall within the “Mathematical Concepts” abstract idea grouping. Dependent claims 6 and 16 recite additional elements of: a database. However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4-5, 8-12, 14-15, and 18-20 mare rejected under 35 U.S.C. 103 as being unpatentable over Pattabiraman et al., Pub. No.: US 2018/0322463 A1, [hereinafter Pattabiraman], in view of Balasia et al., Patent No.: US 10,296,873 B1, [hereinafter Balasia].

As per claim 1, Pattabiraman teaches a computer-implemented method (paragraph 0021: “Example methods and systems of enhancing usability and electronic resource efficiency using job relevance are disclosed.”) comprising: 

in response to receiving a job posting, initiating a near real-time notification generation process (paragraph 0048, discussing that front-end systems, including a Top Jobs system front-end or a search system or job recommendation system front-end 304 provide feedback to the Top Jobs back-end system. Job recommendation rankings 318 may be initially generated by the job recommendation system back-end and search result rankings may be initially generated by the search system back-end. These initially generated rankings may be re-ranked in real-time based on by the feedback received at the Top Jobs back-end system and enhanced job relevancy data stored in data store(s) 312 and maintained by the Top Jobs system back-end. The front-end systems may then incorporate the real-time re-rankings into one or more user interfaces for presentation on one or more devices of a user of the networked system; paragraph 0068, discussing that a job-posting intake module is configured to receive a large quantity of new job postings [i.e., This shows that a job posting is received]; paragraphs 0065, 0080) by: 

identifying, in the job posting, a first set of attribute values that corresponds to a first set of attributes (paragraph 0065, discussing that the Breaking Jobs back-end system  comprises any combination of one or more modules, such as a job posting intake module, an offline first-pass relevancy module, an online second-pass relevancy module, a specialized notification generation module, a campaign communication module, and one 

for each saved search of a plurality of saved searches: determining whether the job posting satisfies a first set of search criteria of said each saved search (paragraph 0070, discussing that match scores for each attribute of the job posting are calculated, such as expected salary, desired skills, education requirement,…, specializations of the company, and so on. Each of the match scores may then be weighted and aggregated to determine the initial relevancy score. A predetermined number of the top candidates jobs passing an initial relevancy threshold value may then be selected as the member's top jobs [i.e., determining if the top candidates jobs pass an initial relevancy threshold suggests determining whether the job posting satisfies a first set of search criteria of said each saved search]…;

wherein determining whether the job posting satisfies the first set of search criteria of said each saved search comprises determining whether the first set of attribute values matches the first set of search criteria of said each saved search (paragraph 0081, discussing that the determination of the relevancy is based on first-pass relevancy determination that includes executing one or more batch offline processes for determining matching scores for each attribute of each job posting with member data, including at least one profile data [i.e., This shows that 

adding said each saved search to a first subset of saved searches if the job posting satisfies the first set of search criteria (paragraph 0055, discussing that the user's blacklisted companies are identified based on company identifiers extracted from job postings that the user has dismissed via a user interface as not being relevant to the user and are stored in data store(s) 312 for access by the Top Jobs system back-end 220 [i.e., This suggests that each saved search is added  to a first subset of saved searches]; paragraph 0068, discussing that  a job-posting intake module is configured to receive a large quantity of new job postings. An offline first-pass relevancy module may be configured to identify a plurality of members of the social networking system for which each of the received new job postings is relevant. An online second-pass relevancy module may be configured to adjust the aggregate relevancy score for each member based on enhanced relevancy data, including feedback data collected in real-time from the plurality of members. A specialized notification generation module may be configured to generate a specialized notification of the identified top job for the user; paragraph 0082, discussing that the online second-pass relevancy module identifies a subset of the identified plurality of members for which the job posting is a top job posting. In example embodiments, a top job posting is a job posting that exceeds a relevancy threshold value; paragraph 0053);

for each saved search of the first subset of saved searches: identifying, in the job posting, a second set of attribute values that corresponds to a second set of attributes that is different than the first set of attributes (paragraph 0053, discussing that starting with the initially-generated query model, the candidate selection module utilizes candidate selection to ensure the removal of bad candidates and retrieval of only the job posting that the user is most likely to be interested in. The candidate selection includes filtering the user's blacklisted companies from the candidate set. This filtering may be performed by inserting negation clauses into the initially-generated model query configuration. In example embodiments, a source field (e.g., from data store(s) 312) is identified in the model query configuration and refers to companies that are included in the user's blacklist. For example, an entry such as the following entry may be added to an initially-generated model query configuration to filter blacklisted companies from results that are returned upon submission of the query [i.e., This shows that a second set of attribute values that corresponds to a second set of attributes is identified in the job posting]; paragraph 0074);

determining whether the job posting satisfies a second set of search criteria of said each saved search (paragraph 0068, discussing that an online second-pass relevancy module may be configured to adjust the aggregate relevancy score for each member based on enhanced relevancy data, including feedback data collected in real-time from the plurality of members. A specialized notification generation module may be configured to generate a specialized notification of the identified top job for the user; paragraph 0074, discussing that the dynamic user interface presents information about a first of the top jobs as a top card of the card stack or a first item of the carousel...In example embodiments, the information 

wherein determining whether the job posting satisfies the second set of search criteria of said each saved search comprises determining whether the second set of attribute values matches the second set of search criteria of said each saved search (paragraph 0072, discussing that the list is communicated for presentation to the member in a dynamic user interface of the client device. In example embodiments, upon accessing the social networking system, the member may be notified that a number of top jobs have been identified for the member and the member may be prompted to access the dynamic user interface to see them. In response to an affirmative activation of the prompt, the dynamic user interface may then be presented to the member; paragraph 0063, discussing that a modified relevancy assessment of the candidate job postings is generated based on one or more interactions by the member with the dynamic user interface; paragraph 0074);

adding said each saved search to a second subset of saved searches if the job posting satisfies the second set of search criteria (paragraph 0074, discussing that the information about each top job may provide one or more insights or 

for each saved search of the second subset of saved searches: automatically generating a notification associated with the job posting (paragraph 0024: “Such user contexts may include an alerts context, in which members of the social networking system are notified of breaking jobs—e.g., new jobs having particular relevance to the member—as described herein.”; paragraph 0029, discussing that a Breaking Jobs front-end system is configured to generate or communicate one or more user interfaces for presenting notifications pertaining to identified breaking jobs for a user [i.e., This shows that a notification associated with the job posting is automatically generated]); paragraph 0083, discussing that a specialized 

sending, to a computing device of a user associated with said each saved search, the notification associated with the job posting (paragraph 0031, discussing that the generating of the specialized notification includes generating one or more decorations to include in the notification. The decorations include one or more visual indicators pertaining to one or more reasons why the job posting was identified as the top job posting for the member. The specialized notification is included in a communication that is scheduled to be sent to the user within a predetermined time frame; paragraph 0084, discussing an example user interface 800 for notifying a user of an identification of a set of top jobs for the user. In example embodiments, the top job systems front-end presents the example user interface 800 based on an accessing of the social networking system by the user and an identification by the Top Jobs back-end system that at least one top job has been identified for the user. In example embodiments, the notification specifies a number of top jobs identified and a user interface element (e.g., “SEE MY TOP JOBS”) for accessing the list of a top jobs; paragraph 0072).
automatically generating a notification associated with the job posting (paragraphs 0029, 0083), it does not explicitly teach that the notification is a near real-time notification; and sending, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting. However, Balasia in the analogous art of job matching systems teaches these concepts. Balasia teaches: 

automatically generating a near real-time notification associated with the job posting (col. 5, lines 5-9, discussing that the one or more processors may be further adapted to generate a push notification of the personalized network search results and search result rankings for transmission by the network input and output interface to the respondent; col. 8, lines 3-37, discussing that the network input and output interface adapted to receive at least one query from an employment candidate as a respondent, the at least one query pertaining to an employment position; to transmit a plurality of return queries to the respondent via the network; to receive a plurality of responses to the return queries from the respondent via the network; to transmit personalized network employment search results and search result rankings to the respondent via the network; and to transmit a push notification of the personalized network employment search results and search result rankings to the respondent via the network; col. 25, lines 8-28, discussing that the significance of this latter notification step should not be underestimated, as these personalized search results and search result rankings may be quite time-sensitive, especially for searches in selected areas, such as employment, for example (e.g., employment opportunities may get “stale” quickly as positions get filled or candidates accept other employment opportunities), and a respondent may want to be notified immediately of pertinent or relevant search results. For example, a candidate may want an immediate notification to promptly respond to a good employment opportunity [i.e., This suggests that a near real-time notification associated with the job posting is generated], e.g., to be able to respond appropriately and timely before someone else might respond to the opportunity or recruit the candidate; col. 38, lines 10-40: “The 

sending, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting (col. 25, lines 8-28, discussing that personalized search results and search result rankings may be quite time-sensitive, especially for searches in selected areas, such as employment, for example (e.g., employment opportunities may get “stale” quickly as positions get filled or candidates accept other employment opportunities), and a respondent may want to be notified immediately of pertinent or relevant search results. For example, a candidate may want an immediate notification to promptly respond to a good employment opportunity, e.g., to be able to respond appropriately and timely before someone else might respond to the opportunity or recruit the candidate; col. 26, lines 43-64, discussing that the personalized search results and search result rankings may also be modified by a respondent or co-respondent, in any selected time frame (e.g., immediately, a thirty-day delay, etc.), and this modification may also be prompted by the various representative embodiments; col. 11, lines 39-63, discussing that the personalized search results and search result rankings can then be “pushed” to the user at these periodic or regular intervals,…, in addition to when requested by the user, providing corresponding user notifications which are especially significant for time-sensitive information. For example, a push notification of a potential employment opportunity may be sent via SMS or text to a user's smartphone or other device, causing a messaging application to open on the smartphone or other device, and displaying an Internet link for the user to access for learning greater details about the information provided in the push notification. Also for example, a push notification of a potential employment opportunity 

Pattabiraman is directed to a job matching system. Balasia is directed towards a method and system for personalization of employment search results and search result rankings. Therefore they are deemed to be analogous as they both are directed towards solutions for providing job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pattabiraman with Balasia because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying Pattabiraman to include Balasia’s features for automatically generating a near real-time notification associated with the job posting, and sending, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting, in the manner claimed, would serve the motivation of providing highly personalized search results, search filtering, and search result rankings, thereby dramatically decreasing the amount of search time required for a user to discover relevant and actionable information (Balasia at col. 12, lines 10-22); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Pattabiraman-Balasia combination teaches the computer-implemented method of claim 1. Pattabiraman further comprising: for a particular saved search of the second subset of saved searches: calculating a relevance score based on similarity between (1) one or more attributes of a user associated with the particular saved search and (2) one or more attributes of the job posting (paragraph 0022, discussing that various sub-systems of a social networking system are improved through a Top Jobs back-end system that provides real-time adjusting of job relevance data to, for example, improve job search results and job recommendations, based on real-time feedback received from one or more members of the social-networking system; paragraph 0026, discussing that a Top Jobs front-end system includes one or more specialized user interfaces for surfacing a predetermined number of job postings that are determined to be most relevant to the user (e.g., based on application of a relevance algorithm) and for collecting feedback from the user with respect to the determined relevancy  [i.e., This shows that a relevance score is calculated]; paragraph 0031, discsusing comparing at least one of member profile data, behavior data, or social networking data for each of the plurality of members with values of attributes specified within the job posting; paragraph 0070, discussing that a predetermined number of the top candidates jobs passing an initial relevancy threshold value may then be selected as the member's top jobs. In example embodiments, the relevancy of a particular job posting may be boosted based on recency of the job posting, making more recent postings of similar job openings have a higher relevancy);

determining whether the relevance score is above a threshold score (paragraph 0078, discussing that the modified relevancy assessment is applied in real time to modify the list of top job postings. For example, if, upon adjusting the matching scores or weightings, it is determined that relevancy score of a previously-selected top job no longer satisfies the relevancy score threshold value, the job may be removed from the list of top jobs. If, on the other hand, the adjusting indicates that one or more additional candidate jobs now satisfy the relevancy score 

automatically sending the notification associated with the particular saved search only if the relevance score is above the threshold score (paragraph 0082, discussing that the aggregate relevancy score for each member is adjusted based on enhanced relevancy data, including feedback data collected in real-time from the plurality of members. The feedback data may include indications of positivity or negativity of other members with respect to the relevancy of the job posting, as well as reasons for the indications of the positivity or negativity...In example embodiments, the online second-pass relevancy module identifies a subset of the identified plurality of members for which the job posting is a top job posting. In example embodiments, a top job posting is a job posting that exceeds a relevancy threshold value; paragraph 0084, discussing a screenshot of an example user interface 800 for notifying a user of an identification of a set of top jobs for the user. In example embodiments, the top job systems front-end presents the example user interface based on an accessing of the social networking system by the user and an identification by the Top Jobs back-end system that at least one top job has been identified for the user. In example embodiments, the notification specifies a number of top jobs identified and a user interface element for accessing the list of a top jobs…In example embodiments, the “Top Jobs” notification may be presented in conjunction with a list of job recommendations).
automatically sending the notification associated with the particular saved search only if the relevance score is above the threshold score (col. 5, lines 5-9, discussing that the one or more processors may be further adapted to generate a push notification of the personalized network search results and search result rankings for transmission by the network input and output interface to the respondent; col. 33, lines 48-64, discussing that the scoring generator 235 starts, step 1000, by selecting a relevant respondent and co-respondent combination for determination of the pair-wise alignment score for that combination. Next, the scoring generator 235 compares the respondent and co-respondent customized digital filters and determines the degree of alignment of the selected digital filters and generates a corresponding pair-wise score…The degree of alignment may be based on determination of a variance between the digital filters, and if the variance is within a predetermined amount, level or threshold, search results are returned which include the respondent and co-respondent combination, and otherwise not returned to the user; col. 25, lines 8-28).

As per claim 4, the Pattabiraman-Balasia combination teaches the computer-implemented method of claim 1. Although not explicitly taught by Pattabiraman, Balasia teaches further comprising: for a first saved search of the second subset of saved searches: determining a first type of communication channel specified by a first user associated with the first saved search (col. 19, lines 43-55, discussing that a user (respondent) typically registers with the search provider, such as Workfountain and establishes a free account, for several reasons, including to enable push notifications (and select the type(s) of notifications, such as text, email, etc.) when personalized and ranked search results are returned, and to enable the user to access the search results and communicate with a candidate or prospective employer, for example and without limitation); and

sending a first notification about the job posting through the first type of communication channel (col. 11, lines 39-63, discussing that the personalized search results and search result rankings can then be “pushed” to the user at these periodic or regular intervals, or when the user has been included in personalized network search results and search result rankings for another respondent or co-respondent, in addition to when requested by the user, providing corresponding user notifications which are especially significant for time-sensitive information. For example, a push notification of a potential employment opportunity may be sent via SMS or text to a user's smartphone or other device, causing a messaging application to open on the smartphone or other device, and displaying an Internet link for the user to access for learning greater details about the information provided in the push notification. Also for example, a push notification of a potential employment opportunity may be sent via any applicable communication method to a user's smartphone or other device, triggering or otherwise causing a dedicated application to open on the smartphone or other device, which then displays the details about the information provided in the push notification, and further which provides various mechanisms for the user to “lock” or “pin” the information, such as using a Request to Connect button 955 provided on a GUI 950 of the dedicated application, as described in greater detail below, allowing an effectively immediate user response to highly time-sensitive information of the push notification; col. 19, lines 43-55);

for a second saved search of the second subset of saved searches: determining a second type of communication channel specified by a second user associated with the second saved search, wherein the second type is different than the first type (col. 11, lines 39-63, discussing that the personalized search results and search result rankings can then be “pushed” to the user at these periodic or regular intervals, or when the user has been included in personalized network search results and search result rankings for another respondent or co-respondent, in addition to when requested by the user, providing corresponding user notifications which are especially significant for time-sensitive information. For example, a push notification of a potential 

sending a second notification about the job posting through the second type of communication channel (col. 24, lines 9-45, discussing that the ranking generator 240 sorts and ranks each of these respondent—co-respondent combinations according to the corresponding pair-wise alignment score for the selected combination, typically ranked from highest to lowest, and does so for each of the respondents and co-respondents. Continuing with the example above, a representative sorting and ranking will be generated for a selected co-respondent (e.g., an employer) “A”, as respondent 3, followed by respondent 6, etc., while another (and typically different) sorting and ranking will be generated for each of the respondents (e.g., candidates) [i.e., the other respondent corresponds to the second user associated with the second saved search]. 

Pattabiraman is directed to a job matching system. Balasia is directed towards a method and system for personalization of employment search results and search result rankings. Therefore they are deemed to be analogous as they both are directed towards solutions for providing job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pattabiraman with Balasia because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying Pattabiraman to include Balasia’s features for determining a first type of communication channel specified by a first user associated with the first saved search; sending a first notification about the job posting through the first type of communication channel; for a second saved search of the second subset of saved searches: determining a second type of communication channel specified by a second user associated with the second saved search; and sending a second notification about the job posting through the second type of communication channel, in the manner claimed, would serve the motivation of providing highly personalized search results, search filtering, and search result rankings, thereby dramatically decreasing the amount of search time required for a user to discover relevant and actionable information (Balasia at col. 12, lines 10-22); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Pattabiraman-Balasia combination teaches the computer-implemented method of claim 1. Pattabiraman further teaches further comprising: for each saved search of the second subset of saved searches: determining a frequency setting specified by a user associated with said each saved search (paragraph 0083, discussing that a specialized notification is generated for each member for which a job posting has been identified as a top job. In example embodiments, the specialized notification includes one or more visual indicators of the reasons for the identification of the job posting as a top job for the user. The visual indicators may correspond to one or more insights associated with the job…In example embodiments, the campaign communication module may be configured (e.g., via preferences specified by the member) to periodically (e.g., daily or weekly) generate and send messages that include recommendations of job postings that are relevant to the member [i.e., determining how often to send messages that include recommendations of job postings that are relevant to the member based on the preferences specified by the member suggests determining a frequency setting specified by a user associated with said each saved search]);  

sending the notification to the computing device is based on the determination that the frequency setting is set to instant (paragraph 0083, discussing that a specialized notification is generated for each member for which a job posting has been identified as a top job. In example embodiments, the specialized notification includes one or more visual indicators of the reasons for the identification of the job posting as a top job for the user. The visual indicators may correspond to one or more insights associated with the job…In example embodiments, the campaign communication module may be configured (e.g., via preferences specified by the member) to periodically (e.g., daily or weekly) generate and send messages that include recommendations of job postings that are relevant to the member; paragraph 0084).

While Pattabiraman teaches sending the notification to the computing device (paragraphs 0083, 0084), it does not explicitly teach that sending the notification is based on the determination that the frequency setting is set to instant. However, Balasia in the analogous art of job matching systems teaches these concepts. Balasia teaches: 

sending the notification to the computing device is based on the determination that the frequency setting is set to instant (col. 5, lines 5-9, discussing that the one or more processors may be further adapted to generate a push notification of the personalized network search results and search result rankings for transmission by the network input and output interface to the respondent; col. 11, lines 39-46, discussing that the personalized search results and search result rankings can then be “pushed” to the user at these periodic or regular intervals [i.e.,  frequency], or when the user has been included in personalized network search results and search result rankings for another respondent or co-respondent, in addition to when requested by the user, providing corresponding user notifications which are especially significant for time-sensitive information; col. 25, lines 8-28, discussing that the significance of this latter notification step should not be underestimated, as these personalized search results and search result rankings may be quite time-sensitive, especially for searches in selected areas, such as employment, for example (e.g., employment opportunities may get “stale” quickly as positions get filled or candidates accept other employment opportunities), and a respondent may want to be notified immediately of pertinent or relevant search results. For example, a candidate may want an immediate notification to promptly respond to a good employment opportunity, e.g., to be able to respond appropriately and timely before someone else might respond to the opportunity or recruit the candidate; col. 38, lines 10-40: “The network interface (IO) circuits 215, 315 are also adapted to receive and/or transmit signals externally to the server system 200 and client device 300, 300A, respectively, such as through hard-wiring or RF signaling, for example, to receive and transmit information in real-time, such as queries 605, 610, return queries 615, 620, and personalized search results and search result rankings.”).



As per claim 8, the Pattabiraman-Balasia combination teaches the computer-implemented method of claim 1. Pattabiraman further teaches wherein the first set of search criteria comprises two or more of attributes: a job title, a company, or a geographic location (paragraph 0076, discussing that the user may be prompted to specify whether it was one or more of the attributes of the job posting in particular that was the most significant reason that the user provided the positive or negative expression of interest, or whether there was another reason. Such attributes may include any attributes described herein, including title, location, level of experience, education, salary, skills,…, headcount growth of company over a time period, the trending score of jobs at the company, company specialties, popularity of the company, stock 

As per claim 9, the Pattabiraman-Balasia combination teaches the computer-implemented method of claim 1. Pattabiraman further teaches wherein each saved search in the plurality of saved searches is associated with a different search query associated with a user (paragraph 0053, discussing that a candidate selection module that is configured to, during a first-pass phase, modify a back-end model query configuration initially generated by one of the back-end systems in response to input received from a user. In example embodiments, the user input includes one or more search terms. The initially-generated model query configuration is based on the one or more of the search terms as well as one or more facets. The effect of the modifying of the model query configuration is to perform a first pass over the initially-generated query model to improve the precision of the back-end query to data store(s) before the back-end query is submitted. Thus, starting with the initially-generated query model, the candidate selection module utilizes candidate selection to ensure the removal of bad candidates and retrieval of only the job posting that the user is most likely to be interested in. In example embodiments, the candidate selection includes filtering the user's blacklisted companies from the candidate set. This filtering may be performed by inserting negation clauses into the initially-generated model query configuration. In example embodiments, a source field is identified in the model query configuration and refers to companies that are included in the user's blacklist. For example, an entry such as the following entry may be added to an initially-generated model query configuration 

Examiner notes that Balasia, in addition to Pattabiraman as cited above, also teaches: wherein each saved search in the plurality of saved searches is associated with a different search query associated with a user (col. 15, lines 30-61, discussing that a user (referred to as a first, second, third or next (etc.) respondent), using a client device and typically following a log in or user registration process, generates one or more client-side queries transmitted via the network and received by the server system as one or more server-side queries...The user may input the query or queries 605, 610, and the search engine 225 will utilize the query 605, 610 (e.g., through keywords such as “electrical”, “automotive”, “engineer”, and so on, also for example and without limitation)…These one or more client-side queries 605 are then transmitted to the search engine 225, For online employment compatibility search, matching and ranking, such a client-side query 605 may be a job title or occupation or employment position, for example and without limitation. For other types of online searching, matching and ranking, the client-side query 605 may take other forms, such as a selection of geographic regions for searching for real estate such as a house, apartment, condominium, cooperative, etc.…).

As per claim 10, the Pattabiraman-Balasia combination teaches the computer-implemented method of Claim 1. Pattabiraman further teaches wherein the job posting is a first job posting (paragraph 0068, discussing that a job-posting intake module is configured to receive a large quantity of new job postings; paragraph 0029, discussing that a Breaking Jobs front-end system is configured to generate or communicate one or more user interfaces for presenting 

the method further comprising: in response to receiving a second job posting that is different than the first job posting: identifying, in the second job posting, a third set of attribute values that corresponds to the first set of attributes (paragraph 0031, discussing that a plurality of members of the social networking system are identified for which a new job posting [i.e., second job posting] is relevant. The identifying includes using an offline batch process to compare at least one of member profile data, behavior data, or social networking data for each of the plurality of members with values of attributes specified within the job posting [i.e., This shows that a third set of attribute values that corresponds to the first set of attributes is identified in the second job posting]. The job posting is identified as a top job posting for each of a subset of the plurality of members for which the new job is relevant…; paragraph 0068, discussing that a job-posting intake module is configured to receive a large quantity of new job postings…An offline first-pass relevancy module may be configured to identify a plurality of members of the social networking system for which each of the received new job postings is relevant);

for each saved search of a plurality of saved searches: determining whether the second job posting satisfies the first set of search criteria of said each saved search (paragraph 0070, discussing that match scores for each attribute of the job posting are calculated, such as expected salary, desired skills, education requirement,…, specializations of the company, and so on. Each of the match scores may then be weighted and aggregated to determine the initial relevancy score. A predetermined number of the top candidates jobs passing an initial relevancy threshold value may then be selected as the member's top jobs; paragraph 0065); 
wherein determining whether the second job posting satisfies the first set of search criteria of said each saved search comprises determining whether the third set of attribute values matches the first set of search criteria of said each saved search (paragraph 0069, discussing that an initial relevancy score for each candidate job posting is calculated (e.g., based on a matching of the user's profile, behavior, social networking, or preference data to attributes of each candidate job posting); paragraph 0070, discussing that match scores for each attribute of the job posting are calculated, such as expected salary, desired skills, education requirement,…, specializations of the company, and so on. Each of the match scores may then be weighted and aggregated to determine the initial relevancy score. A predetermined number of the top candidates jobs passing an initial relevancy threshold value may then be selected as the member's top jobs [i.e., This suggests determining whether the third set of attribute values matches the first set of search criteria of said each saved search]); 

adding said each saved search to a third subset of saved searches if the second job posting satisfies the first set of search criteria (paragraph 0068, discussing that a job-posting intake module is configured to receive a large quantity of new job postings. An offline first-pass relevancy module may be configured to identify a plurality of members of the social networking system for which each of the received new job postings is relevant. An online second-pass relevancy module may be configured to adjust the aggregate relevancy score for each member based on enhanced relevancy data, including feedback data collected in real-time from the plurality of members. A specialized notification generation module may be configured to generate a specialized notification of the identified top job for the user; paragraph 0071, discussing that the positive assessment may be an application by the member for the job that is the subject of the posting or a 

for each saved search of the third subset of saved searches: identifying, in the second job posting, a fourth set of attribute values that corresponds to the second set of attributes (paragraph 0053, discussing that starting with the initially-generated query model, the candidate selection module utilizes candidate selection to ensure the removal of bad candidates and retrieval of only the job posting that the user is most likely to be interested in. The candidate selection includes filtering the user's blacklisted companies from the candidate set. This filtering may be performed by inserting negation clauses into the initially-generated model query configuration. In example embodiments, a source field (e.g., from data store(s) 312) is identified in the model query configuration and refers to companies that are included in the user's blacklist. For example, an entry such as the following entry may be added to an initially-generated model query configuration to filter blacklisted companies from results that are returned upon submission of the query; paragraph 0091, discussing that the example user interface may allow the user to select one of a subset of top candidate reasons (e.g., as identified from attributes of the job posting and ranked based on machine-learning of most likely reasons based on past selections of other users). For example, the identified subset of job attributes may include job title, location, seniority too high, or seniority to low. The user may then select and submit one of the identified subset as the reason for dismissing the job from the list of top jobs; paragraph 0074);
determining whether the second job posting satisfies the second set of search criteria of said each saved search (paragraph 0068, discussing that an online second-pass relevancy module may be configured to adjust the aggregate relevancy score for each member based on enhanced relevancy data, including feedback data collected in real-time from the plurality of members. A specialized notification generation module may be configured to generate a specialized notification of the identified top job for the user; paragraph 0074, discussing that the information about each top job may provide one or more insights or reasons why the top job was selected from the candidate job postings. For example, the information may specify that the expected salary matches the user's salary preference or that the user is qualified for the job based on the user's level of experience or education [i.e., This suggests determining whether the second job posting satisfies the second set of search criteria of said each saved search]);

wherein determining whether the second job posting satisfies the second set of search criteria of said each saved search comprises determining whether the fourth set of attribute values matches the second set of search criteria of said each saved search (paragraph 0063, discussing that a modified relevancy assessment of the candidate job postings is generated based on one or more interactions by the member with the dynamic user interface; paragraph 0072, discussing that the list is communicated for presentation to the member in a dynamic user interface of the client device. In example embodiments, upon accessing the social networking system, the member may be notified that a number of top jobs have been identified for the member and the member may be prompted to access the dynamic user interface to see them. In response to an affirmative activation of the prompt, the dynamic user interface may then be presented to the member; paragraph 0074);

adding said each saved search to a fourth subset of saved searches if the second job posting satisfies the second set of search criteria (paragraph 0074, discussing that the 

for a particular saved search in the fourth subset, determining to not send, to a computing device of a user that is associated with the particular saved search, a notification about the second job posting (paragraph 0053, discussing that the candidate selection includes filtering the user's blacklisted companies from the candidate set. This filtering may be performed by inserting negation clauses into the initially-generated model query configuration. In example embodiments, a source field is identified in the model query configuration and refers to companies that are included in the user's blacklist. For example, an entry such as the following entry may be added to an initially-generated model query configuration to filter blacklisted companies from results that are returned upon submission of the query; paragraph 0070, discussing that jobs not having a recency within a certain interval are eliminated from consideration as a top job; paragraph 0078, discussing that the modified relevancy assessment is applied in real time to modify the list of top job postings. For example, if, upon adjusting the matching scores or weightings, it is determined that relevancy score of a previously-selected top job no longer satisfies the relevancy score 

As per claim 11, the Pattabiraman-Balasia combination teaches a system for generating notifications. Pattabiraman further teaches the system comprising: one or more processors; one or more non-transitory computer-readable storage media storing sequences of instructions (paragraph 0050, discussing that the modules 410, 420, 430, 440, and 450 and the database(s) 460 can reside on a machine having a memory and at least one processor; paragraph 0095, discussing that the processor can be any of a variety of different types of commercially available processors suitable for mobile devices. A memory , such as a random access memory (RAM), a Flash memory, or other type of memory, is typically accessible to the processor; paragraph 0109, discussing that the storage unit includes a machine-readable medium on which is stored one or more sets of instructions and data structures (e.g., software) embodying or utilized by any one or more of the methodologies or functions described...; paragraphs 0098, 0102).

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.
Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.
.

17.	Claims 3, 6-7, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pattabiraman in view of Balasia, in further view of Cohen et al., Pub. No.: US 2015/0227891 A1, [hereinafter Cohen].

As per claim 3, the Pattabiraman-Balasia combination teaches the computer-implemented method of claim 1. Pattabiraman further teaches further comprising: for a particular saved search of the second subset of saved searches: determining whether data about the job posting has already been sent to a computing device of a particular user associated with the particular saved search (paragraph 0088, discussing that each card includes a user interface element (e.g., “NOT FOR ME”) for providing a negative assessment of the relevancy of the job posting to the user and a user interface element (e.g., “SAVE”) for providing a positive assessment of the relevancy of the job posting to the user. Upon activating one of these user interface elements to specify a positive or negative assessment of the relevancy of the job posting, the matching scores or weightings for attributes associated with the job posting are adjusted for the user. In example embodiments, upon receiving assessment of a job posting, the corresponding card is removed from the stack of cards [i.e., This suggests determining whether data about the job posting has already been sent]; paragraph 0089).

While Pattabiraman teaches removing job postings (paragraph 0059), the Pattabiraman-Balasia combination does not explicitly teach removing the particular saved search from the second subset of saved searches in response to determining that the data about the job posting has already been sent to the computing device of the particular user. However, Cohen in the analogous art of job matching systems teaches this concept. Cohen teaches: 
removing the particular saved search from the second subset of saved searches in response to determining that the data about the job posting has already been sent to the computing device of the particular user (paragraph 0033, discussing logic that can identify user profiles that conform to a given job profile; paragraph 0060, discussing that the job analytics system can further monitor which jobs are posted to users to seek to prevent job postings from being duplicated to a single user [i.e., preventing job posting from being duplicated to a single user suggests removing the particular saved search from the second subset of saved searches in response to determining that the data about the job posting has already been sent to the particular user], as well as record analytical information related to the number of times, for instance, that a presented job has been clicked on by a user and the user characteristics of users who have clicked on job presentations…The job analytics system can further terminate job bids that, for instance, meet a termination date or are being presented to users unsatisfactorily frequently or unsuccessfully; paragraph 0132).

The Pattabiraman-Balasia combination descries features related to job matching and job notifications. Cohen is directed towards an automatic job application engine. Therefore they are deemed to be analogous as they both are directed towards solutions for proving job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Pattabiraman-Balasia combination with Cohen because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying the Pattabiraman-Balasia combination to include Cohen’s features for removing the particular saved search from the second subset of saved searches in response to determining that the data about the job posting has already been sent to the computing device of the particular user, in the manner claimed, would serve the motivation of making meaningful comparisons, and thereby provide relatively accurate results when presenting user profiles similar to a job profile (Cohen at 

As per claim 6, the Pattabiraman-Balasia combination teaches the computer-implemented method of claim 1. Pattabiraman further teaches further comprising: receiving the job posting comprising a plurality of attribute values (paragraph 0068, discussing that a job-posting intake module is configured to receive a large quantity of new job postings; paragraph 0069, discussing that an initial relevancy score for each candidate job posting is calculated (e.g., based on a matching of the user's profile, behavior, social networking, or preference data to attributes of each candidate job posting); paragraph 0080, discussing that a large quantity of new job postings are received. In example embodiments, the job postings are received from one or more job recruiters via one or more job posting user interfaces included in the front-end layer for the social networking system or via scraping of job postings posted on corporate web sites. The job-posting intake module may store the job postings in the one or more database(s); paragraph 0070);

ingesting the job posting by: identifying an attribute value of an attribute in the set of attributes (paragraph 0070, discussing that match scores for each attribute of the job posting are calculated, such as expected salary, desired skills, education requirement, number of social networking connections of the member employed at the hiring company,…, specializations of the company, and so on. Each of the match scores may then be weighted (e.g., based on one or more of member preferences, administrator preferences, or previously-received member feedback) and aggregated to determine the initial relevancy score. A predetermined number of 

determining an identifier for the attribute value (paragraph 0055, discussing that the user's blacklisted companies are identified based on company identifiers extracted from job postings that the user has dismissed via a user interface as not being relevant to the user and are stored in data store(s) 312 for access by the Top Jobs system back-end; paragraph 0060, discussing that as an example, consider a user who is a “software engineer—data mining” at Google. The recommendation that this user dismissed was for a title UX Researcher. In example embodiments, the user may explicitly indicate that the title was a mismatch. In the retrieval query, the real-time feedback module explicitly adds a decay on the number of documents we expect for the title UX Researcher. This ensures that in future recommendations there are fewer of such jobs. The drop in the amount of such jobs will be drastic as the user continues to dismiss jobs having this title. Once a threshold is reached, the user will not see UX Researcher jobs anymore; paragraph 0081, discussing that the determination of the relevancy is based on first-pass relevancy determination that includes executing one or more batch offline processes for determining matching scores for each attribute of each job posting with member data for each member of the social networking system, including at least one profile data, social graph data, and member activity and behavior data, as well as an aggregate relevancy score for each member with respect to the job posting; paragraph 0063); 

storing the job posting with the identifier for the respective value in a database (paragraph 0055, discussing that the user's blacklisted companies are identified based on company identifiers extracted from job postings that the user has dismissed via a user interface as not being relevant to the user and are stored in data store(s) 312 for access by the Top Jobs system back-end; paragraph 0063, discussing that the storage module is configured to support create, get, delete, 

While Pattabiraman teaches determining an identifier for the attribute value, the Pattabiraman-Balasia combination does not explicitly teach that the identifier is standardized; and storing the job posting with the standardized identifier for the respective value in a database. However, Cohen in the analogous art of job matching systems teaches these concepts. Cohen teaches:

determining a standardized identifier for the attribute value (paragraph 0038, discussing that one characteristic that may be used to identify similarities between user profiles and a job profile is work experience. Work experience may be included as a characteristic in a user profile directly or may be arrived at indirectly, such as by being measured in the number of years since a user graduated from a selected educational institution or achieved a particular educational level. While work experience, in an example, may not be included as raw data in a user's profile, it may be derived with a calculation if the user's graduation date is specified in the user's profile. In addition, in some examples, the characteristic extraction engine may standardize and/or normalize various characteristics, such as a user's job or position title, or the name of a company at which a user has indicated being employed. In some examples, certain profile characteristics may be retrieved from external data sources, using other information included in the 

storing the job posting with the standardized identifier for the respective value in a database (paragraph 0051, discussing that in addition to deriving various characteristics, and retrieving various characteristics, the characteristic extraction engine can include logic to normalize or standardize certain characteristics, such as profile characteristics. For instance, in some examples, a user may be prompted to provide his or her job title. Because job titles can vary from one company to the next, and from one industry to the next, job titles may be normalized or standardized. For example, the simple job title, "analyst" may have very different meanings in different industries. By normalizing and/or standardizing the job titles and then writing the standardized and normalized job titles to each user's enhanced characteristics, the recommendation engine can make meaningful comparisons, and thereby provide relatively accurate results when presenting user profiles similar to a job profile; paragraph 0079, discussing that the relevant characteristics for one of the user characteristics and the job profile are retrieved. In some instances, the job profile may be selected by a user, while in other instances, an application or process selects a particular job profile. In any case, the relevant job profile characteristics for the selected job profile are those job profile characteristics specified in the profile matching configuration file. In some examples, each user and job profile may have an identifier (e.g., such as a user or job identifier, or, user or job profile identifier). Accordingly, a request to identify job profiles similar to user characteristics may include an identifier identifying the job profile. With this, the matching engine can retrieve the necessary characteristics from the 

The Pattabiraman-Balasia combination descries features related to job matching and job notifications. Cohen is directed towards an automatic job application engine. Therefore they are deemed to be analogous as they both are directed towards solutions for proving job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Pattabiraman-Balasia combination with Cohen because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying the Pattabiraman-Balasia combination to include Cohen’s features for determining a standardized identifier for the attribute value and storing the job posting with the standardized identifier for the respective value in a database, in the manner claimed, would serve the motivation of making meaningful comparisons, and thereby provide relatively accurate results when presenting user profiles similar to a job profile (Cohen at paragraph 0051); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Pattabiraman-Balasia combination teaches the computer-implemented method of claim 1.  Pattabiraman further teaches further comprising: receiving a search query from a first user, the search query including a set of attributes (paragraph 0024, discussing that the Top Jobs back-end system includes a path (e.g., an application program interface and associated database tables) for providing a baseline of results in various user contexts in which information about available job openings is surfaced to members...Such user contexts may also include a job search context, in which job relevancy data collected by the Top 

identifying a corresponding value associated with each of the set of attributes (paragraph 0060: “As an example, consider a user who is a “software engineer—data mining” at Google. The recommendation that this user dismissed was for a title UX Researcher. In example embodiments, the user may explicitly indicate that the title was a mismatch. In the retrieval query, the real-time feedback module 430 explicitly adds a decay on the number of documents we expect for the title UX Researcher. This ensures that in future recommendations there are fewer of such jobs. The drop in the amount of such jobs will be drastic as the user continues to dismiss jobs having this title. Once a threshold is reached, the user will not see UX Researcher jobs anymore.”;  paragraph 0081, discussing that the determination of the relevancy is based on first-pass relevancy determination that includes executing one or more batch offline processes for determining matching scores for each attribute of each job posting with member data, including at least one profile data, social graph data, and member activity and behavior data, as well as an aggregate relevancy score for each member with respect to the job posting; paragraph 0070, discussing that match scores for each attribute of the job posting are calculated, such as expected salary, desired skills, education requirement,…, specializations of the company, and so on. Each of the match scores may then be weighted (e.g., based on one or more of member preferences, administrator preferences, or previously-received member feedback) and aggregated to determine the initial relevancy score).

determining a standardized identifier for the corresponding value; associating the standardized identifier with a user identification associated with the first user; and storing the user identifier and the standardized identifier as a first saved search. However, Cohen in the analogous art of job matching systems teaches these concepts. Cohen teaches:

determining a standardized identifier for the corresponding value (paragraph 0038, discussing that one characteristic that may be used to identify similarities between user profiles and a job profile is work experience. Work experience may be included as a characteristic in a user profile directly or may be arrived at indirectly, such as by being measured in the number of years since a user graduated from a selected educational institution or achieved a particular educational level. While work experience, in an example, may not be included as raw data in a user's profile, it may be derived with a calculation if the user's graduation date is specified in the user's profile. In addition, in some examples, the characteristic extraction engine may standardize and/or normalize various characteristics, such as a user's job or position title, or the name of a company at which a user has indicated being employed. In some examples, certain profile characteristics may be retrieved from external data sources, using other information included in the recommendation entity as part of a query to the external data source; paragraph 0051, discussing that the characteristic extraction engine can include logic to normalize or standardize certain characteristics, such as profile characteristics. For instance, in some examples, a user may be prompted to provide his or her job title. Because job titles can vary from one company to the next, and from one industry to the next, job titles may be normalized or standardized…);

associating the standardized identifier with a user identification associated with the first user (paragraph 0051, discussing that in addition to deriving various characteristics, and retrieving various characteristics, the characteristic extraction engine can include logic to normalize or 

storing the user identifier and the standardized identifier as a first saved search (paragraph 0051, discussing that in addition to deriving various characteristics, and retrieving various characteristics, the characteristic extraction engine can include logic to normalize or standardize certain characteristics, such as profile characteristics. For instance, in some examples, a user may be prompted to provide his or her job title. Because job titles can vary from one company to the next, and from one industry to the next, job titles may be normalized or standardized. For example, the simple job title, "analyst" may have very different meanings in different industries. By normalizing and/or standardizing the job titles and then writing the standardized and normalized job titles to each user's enhanced characteristics, the recommendation engine can 

The Pattabiraman-Balasia combination descries features related to job matching and job notifications. Cohen is directed towards an automatic job application engine. Therefore they are deemed to be analogous as they both are directed towards solutions for proving job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Pattabiraman-Balasia combination with Cohen because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying the Pattabiraman-Balasia combination to include Cohen’s features for determining a standardized identifier for the corresponding value; associating the standardized identifier with a user identification associated with the first user; and storing the user identifier and the standardized identifier as a first saved search, in the manner claimed, would serve the motivation of making meaningful comparisons, and thereby provide relatively accurate results when presenting user profiles similar to a job profile (Cohen at paragraph 0051); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element 

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Champaneira, Pub. No.: US 2019/0114593 A1 – describes a method and system for managing, matching, and sourcing employment candidates in a recruitment campaign.
B.	Kenthapadi et al., Pub. No.: US 2018/0315019 A1 – describes methods, systems, and computer programs for presenting search results based on search classification sets to a member.
C.	Arya et al., Pub. No.: US 2018/0107982 A1– describes personalized job search and personalized job recommendations using job seeker behavioral features.
D.	Pannagl, Jr., Pub. No.: US 2018/0032960 A1 – describes methods, systems, and computer-readable media for a bi-directional matching of users in a networking and recruiting system and dual role profiles in the networking and recruiting system.

F.	Mathew, Merlin, et al. "Location based Intelligent Job Search and Real Time Notification System." IJSTE-International Journal of Science Technology & Engineering (2016) – describes an intelligent job search system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683